DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because “the movable contact point” lacks antecedent basis.  For the purposes of examination, “the movable contact point” is interpreted as “the movable contact”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mantua et al. [Mantua hereinafter, US 2015/0114812].
In regard to claim 1, Mantua discloses [in Figs. 1 and 2] a switch device comprising: at least two fixed contacts [216, 218]; a movable contact [214] of which 
In regard to claims 2, 4 and 5 Mantua discloses [in Figs. 1 and 2] the switch device according to claim 1, wherein the snap action mechanism includes: the spring portion [204]; and a flexible portion [202] attached to the movable contact [214], wherein a position of the flexible portion [202] is changed by a deforming force of the spring portion [204], a movable terminal [228] that electrically connects the movable contact [214] and the control unit [par. 0016 and par. 0017], wherein the flexible portion [202] includes a first end [208] on which the movable contact [214] is arranged and a second end [206] located at a side opposite to the first end [208], and the movable terminal [228] includes an engaging portion [annotated below] that engages the second end [206] of the flexible portion [202], wherein the spring portion [204] is bent, compressed, and supported by the movable terminal [228].  

    PNG
    media_image1.png
    489
    542
    media_image1.png
    Greyscale

	In regard to claim 6, Mantua discloses [in Figs. 1 and 2] the switch device according to claim 1, wherein the movable contact [214] is opposed to the two fixed contacts [216, 218].  
In regard to claim 7, Mantua discloses [in Figs. 1 and 2] the switch device according to claim 1, comprising: a case [108] that accommodates the fixed contacts [216, 218] and the movable contact [214]; a fixed terminal [222, 224] electrically connected to the fixed contacts [216, 218]; and a movable terminal [228] electrically connected to the movable contact [214], 
In regard to claim 8, Mantua discloses [in Figs. 1 and 2] the switch device according to claim 1, wherein a speed at which the snap action mechanism switches the contact state is set so that time required to switch the contact state is shorter than a determination cycle of the control unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mantua et al. [Mantua hereinafter, US 2015/0114812].  Mantua discloses [in Figs. 1 and 2] the switch device according to claim 2.  Mantua does not disclose that the spring portion and the flexible portion are integrated to form a leaf spring.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to integrally form the spring portion and the flexible portion, since it has been held that forming in one piece an article which has formerly been formed in two Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai et al. [US 5,717,177], Cheng-Tsai [US 2007/0267284], and Lin et al. [US 8,383,975 and US 8,440,927] disclose similar switch devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833